DETAILED ACTION
Claims 1 – 8 of U.S. Application No. 16986674 filed on 08/06/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments regarding the 35 USC 112(b) rejection.
Applicant’s arguments, see page 4 of the remarks filed 02/10/2022, with respect to the 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) of claims 1 - 8 has been withdrawn. The recitation “end portion” in claim 1 was not clear. End portion of what element?  The Applicant amended claim 1 on 02/10/2022 to clarify that the recited end portion in claim 1 is the end portion of the shaft. Therefore, the 35 USC 112(b) rejection of claims 1 – 8 has been withdrawn.
Arguments regarding the 35 USC 103 rejection.
Claims 1 – 8 were rejected in the Non-Final Office Action of 11/12/2021 under 35 USC 103. The Examiner used the rational that fig. 5 of Asano shows that DSI > both DM1 and DR. Further, para [0047] discloses that DR<DM1, therefore DR<DM1<DSI as required by claim 1.
As the Applicant indicated in page 6 of the Remarks filed on 02/10/2022, last 3 paragraphs, Asano discussing in para [0047] an embodiment wherein the bearing 72 and the washer 90 are formed as one unit, the washer is held between the stator yoke 40b and the plate 82 (i.e. axially arranged), Asano recites, “DR<DM1, i.e. the magnetic washer 90 may also be held between the B-phase stator yoke 40b and the case plate 82”. In such axial arrangement (which is different from the radial arrangement in Fig. 5), DM1 (which corresponds to DB in claim 1) might or might not extend radially to be larger than the diameter of the stator DSI (Asano is silent on that), therefor, Asano fails to disclose the limitation DR<DB<DSI as required by claim 1.
Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitations of claim 1, “…a primary bearing rotatably supporting one end portion of the shaft in the axial direction of the shaft, and a secondary bearing rotatably supporting the other end portion of the shaft in the axial direction of the shaft, wherein magnetic permeability of the secondary bearing is higher than that of the primary bearing, the rotor includes multiple magnetic poles on an outer circumferential surface along a circumferential direction of the rotor, and an outer diameter DR of the rotor, an outer diameter DB of a portion of the secondary bearing which is facing the rotor, and an inner diameter Ds1 of the stator are set to satisfy the following relationship: DR<DB<DSI…” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.

    PNG
    media_image1.png
    408
    622
    media_image1.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832